                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,

                     Plaintiff,

             v.

FRANCES PELCH,                             Case No. 3:19-cr-00116-SLG-DMS

                     Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      Before the Court is Defendant’s request to enter a guilty plea to Count 1 of

the Indictment, Attempted Possession with Intent to Distribute a Controlled

Substance, 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 846, this matter was referred to

the Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for

the United States.

      Judge Smith issued a Final Report and Recommendation at Docket 32, in

which she recommended that the District Court accept the Defendant’s plea of

guilty to Count 1 of the Indictment. No objections to the Final Report and

Recommendation were filed.

      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1).

The Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS the Defendant’s plea of
guilty to Count 1 of the Indictment, Attempted Possession with Intent to Distribute

a Controlled Substance, 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 846.

       DATED this 26th day of February, 2020 at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 3:19-cr-00116-SLG-DMS, USA v. Pelch
Order re Final Report and Recommendation of the Magistrate Judge Upon a Plea of Guilty
Page 2 of 2
